                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION AT LEXINGTON

CIVIL ACTION NO. 2017-306 – WOB-CJS

BRIAN ANTHONY BURD                                    PETITIONER

VS.                              ORDER

FAYETTE COUNTY CIRCUIT COURT                          RESPONDENT


      This matter is before the court on the Report and

Recommendation of the United States Magistrate Judge (Doc. #9),

and no objections having been filed, and the court being

advised,

      IT IS ORDERED that the Report and Recommendation be, and it

hereby is, adopted as the finding of fact and conclusions of law

of this court; that the petition for a writ of habeas corpus

under 28 U.S.C. § 2254 (Doc. #1) be, and it hereby is, dismissed

with prejudice and stricken from the docket of this court. No

certificate of appealability shall issue herein. A separate

judgment shall enter concurrently herewith.


      This 6th day of June, 2019.
